DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Paul on January 11, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method, comprising: 
during a teleconference, performing, using computer hardware, audio analysis of voices of a plurality of participants of the teleconference; 
determining, using the computer hardware, an emotive state for each of the plurality of participants during the teleconference; 
generating, using the computer hardware, a user frequency model for each of the plurality of participants based on the audio analysis and the emotive state; and 

the adjusting modifies frequency of the voice of the at least one of the plurality of participants during the teleconference so that the voice of the at least one of the plurality of participants occupies a unique frequency range in an audible spectrum, wherein
the unique frequency range has a predetermined width, and the adjusting includes shifting a median frequency of the voice to a center of the unique frequency range allocated to the voice. 

8. (Currently Amended) A system, comprising: 
a processor configured to initiate executable operations including: 
during a teleconference, performing audio analysis of voices of a plurality of participants of the teleconference; 3Application No.: 16/205,784 
determining an emotive state for each of the plurality of participants during the teleconference; 
generating a user frequency model for each of the plurality of participants based on the audio analysis and the emotive state; and 
adjusting frequency of a voice of at least one of the plurality of participants during the teleconference based on the user frequency models of the plurality of participants to avoid a speech collision, wherein 
the adjusting modifies frequency of the voice of the at least one of the plurality of participants during the teleconference so that the voice of the at least one of the plurality , wherein 
the unique frequency range has a predetermined width, and the adjusting includes shifting a median frequency of the voice to a center of the unique frequency range allocated to the voice.

15. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising: 
during a teleconference, performing audio analysis of voices of a plurality of participants of the teleconference; 5Application No.: 16/205,784 
determining an emotive state for each of the plurality of participants during the teleconference; 
generating a user frequency model for each of the plurality of participants based on the audio analysis and the emotive state; and 
adjusting frequency of a voice of at least one of the plurality of participants during the teleconference based on the user frequency models of the plurality of participants to avoid a speech collision, wherein 	
the adjusting modifies frequency of the voice of the at least one of the plurality of participants during the teleconference so that the voice of the at least one of the plurality , wherein the unique frequency range has a predetermined width, and the adjusting includes shifting a median frequency of the voice to a center of the unique frequency range allocated to the voice.
21. (Cancel)
22. (Cancel)
23. (Cancel)
 
Reasons for Allowance
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
	The following is a statement of reasons for allowance:
As for independent claims 1, 8 and 15, they recite a method, system and product, hereinafter referenced as a method for avoiding speech collisions among participants during teleconferences.  Prior art of record discloses a similar method, but fails to teach the claims in combination with generating, using the computer hardware, a user frequency model for each of the plurality of participants based on the audio analysis and the emotive state, adjusting, using the computer hardware, frequency of a voice of at least one of the plurality of participants during the teleconference based on the user frequency models of the plurality of participants to avoid a speech collision, wherein the adjusting modifies frequency of the voice of the at least one of the plurality of participants during the teleconference so that the voice of the at least one of the plurality of participants occupies a unique frequency range in an audible spectrum, wherein the unique frequency range has a predetermined width, and the adjusting includes shifting a 
	Dependent claims 2, 4-7, 9, 11-14, 16, 18-20 are allowed because they further limit their parent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657